United States Department of Justice

United States Attorney
Southern District of West Virginia

 

 

 

 

 

 

 

Robert C. Byrd United States Courthouse Mailing Address
300 Virginia Street, East Post Office Box 1713
Suite 4000 Charleston, WV 25326
Charleston, WV 25301 304-345-2200
1-800-659-8726 FAX: 304-347-5104
November 25, 2019 FILED
Michael Payne, Esquire ‘Oe 1) 2019
205 Capitol Street, Suite 400
Pd
Charleston, WV 25301 RORY L PEARY I, CLERK
U.S. District Court
Southern District of West Virginla
Re: United States v. James Evans

Criminal No. 2:19-cr-00267 (USDC SDWV)
Dear Mr. Payne:

This will confirm our conversations with regard to your
client, James Evans (hereinafter “Mr. Evans”). As a result of
these conversations, it is agreed by and between the United States
and Mr. Evans as follows:

1. PENDING CHARGES. Mr. Evans is charged in a single-count
indictment with a violation of 18 U.S.C. §§ 922(u), 924(1)(1), and
2 (aiding and abetting theft from Federal Firearms Licensee).

2 RESOLUTION OF CHARGES. Mr. Evans will plead guilty to
a violation of 18 U.S.C. §§ 922(U), 924(i)(1), and 2 (aiding and
abetting theft from Federal Firearms Licensee) as charged in said

indictment.

3. MAXIMUM POTENTIAL PENALTY. The maximum penalty to which
Mr. Evans will be exposed by virtue of this guilty plea is as
follows:

(a) Imprisonment for a period of up to 10 years;

(b) A fine of $250,000.00, or twice the gross pecuniary gain
or twice the gross pecuniary loss resulting from
defendant’s conduct, whichever is greater;

fp EB
Defendant’s

Initials
Michael Payne, Esquire
November 25, 2019 Re: James Evans
Page 2

(c) A term of supervised release of up to 3 years;

(d) A mandatory special assessment of $100.00 pursuant to 18
U.S.C. § 3013; and

(e) An order of restitution pursuant to 18 U.S.C. §§ 3663
and 3664, or as otherwise set forth in this plea
agreement.

4. SPECIAL ASSESSMENT. Mr. Evans has submitted certified
financial statements to the United States reflecting that he is
without sufficient funds to pay the special assessment due upon
conviction in this case. Mr. Evans agrees that, if incarcerated,
he will join the Inmate Financial Responsibility Program, earnings
from which will be applied toward payment of the special
assessment.

5. RESTITUTION. Notwithstanding the offense of conviction,
Mr. Evans agrees that he owes restitution in the amount of up to
$9,201.44 and agrees to pay such restitution, with interest as
allowed by law, to the fullest extent financially feasible. In
aid of restitution, Mr. Evans further agrees as follows:

(a) Mr. Evans agrees to fully assist the United States in
identifying and locating any assets to be applied toward
restitution and to give signed, sworn statements and
testimony concerning assets upon request of the United
States.

(bo) Mr. Evans will fully complete and execute, under oath,
a Financial Statement and a Release of Financial
Information on forms supplied by the United States and
will return these completed forms to counsel for the
United States within seven calendar days from the date
of the signing of this plea agreement.

(c) Mr. Evans agrees not to dispose of, transfer or otherwise

—_—

 

OY
Defendant’s

Initials
Michael Payne, Esquire
November 25, 2019 Re: James Evans
Page 3

encumber any real or personal property which he
currently owns or in which he holds an interest,
including:

6. PAYMENT OF MONETARY PENALTIES. Mr. Evans authorizes the
Financial Litigation Unit in the United States Attorney’s Office
to obtain a credit report from any major credit reporting agency
prior to sentencing in order to assess his financial condition for
sentencing purposes. Mr. Evans agrees not to object to the
District Court ordering all monetary penalties (including the
special assessment, fine, court costs, and any restitution that
does not exceed the amount set forth in this plea agreement) to be
due and payable in full immediately and subject to immediate
enforcement by the United States. So long as the monetary
penalties are ordered to be due and payable in full immediately,
Mr. Evans further agrees not to object to the District Court
imposing any schedule of payments as merely a minimum schedule of
payments and not the only method, nor a limitation on the methods,
available to the United States to enforce the judgment.

Mr. Evans authorizes the United States, through the Financial
Litigation Unit, to submit any unpaid criminal monetary penalty to
the United States Treasury for offset in accordance with the
Treasury Offset Program, regardless of the defendant’s payment
status or history at that time.

In addition to any payment ordered by the Court, Mr. Evans
shall pay all monies received from any source other than earned
income, including but not limited to, lottery winnings, gambling
proceeds, judgments, inheritances, and tax refunds, toward the
court ordered restitution or fine.

Mr. Evans agrees that if he retains counsel or has appointed
counsel in response to the United States’ efforts to collect any
monetary penalty, he shall immediately notify the United States
Attorney’s Office, Attention: Financial Litigation Unit, P.O. Box

aa “

a a
{ 4
L pe
(J asa
Gg —

Defendant’s
Initials

 
Michael Payne, Esquire
November 25, 2019 Re: James Evans
Page 4

1713, Charleston, West Virginia 25326-1713, in writing and shall
instruct his attorney to notify FLU immediately of his
representation.

7. COOPERATION. Mr. Evans will be forthright and truthful
with this office and other law enforcement agencies with regard to
all inquiries made pursuant to this agreement, and will give
Signed, sworn statements and grand jury and trial testimony upon
request of the United States. In complying with this provision,
Mr. Evans may have counsel present except when appearing before a
grand jury.

8. USE IMMUNITY. Unless this agreement becomes void due
to a violation of any of its terms by Mr. Evans, and except as
expressly provided for in paragraph 10 below, nothing contained in
any statement or testimony provided by him pursuant to this
agreement, or any evidence developed therefrom, will be used
against him, directly or indirectly, in any further criminal
prosecutions or in determining the applicable guideline range
under the Federal Sentencing Guidelines.

9. LIMITATIONS ON IMMUNITY. Nothing contained in this
agreement restricts the use of information obtained by the United
States from an independent, legitimate source, separate and apart
from any information and testimony provided pursuant to this
agreement, in determining the applicable guideline range or in
prosecuting Mr. Evans for any violations of federal or state laws.
The United States reserves the right to prosecute Mr. Evans for
perjury or false statement if such a situation should occur
pursuant to this agreement.

10. STIPULATION OF FACTS AND WAIVER OF FED. R. EVID. 410.
The United States and Mr. Evans stipulate and agree that the facts
comprising the offense of conviction and relevant conduct
include the facts outlined in the “Stipulation of Facts,” a copy
of which is attached hereto as “Plea Agreement Exhibit A.”

Defendant’s
Initials
Michael Payne, Esquire
November 25, 2019 Re: James Evans
Page 5

Mr. Evans agrees that if he withdraws from this agreement, or
this agreement is voided as a result of a breach of its terms by
him, and he is subsequently tried for his conduct alleged in the
indictment and other relevant conduct, as more specifically
described in the Stipulation of Facts, the United States may use
and introduce the Stipulation of Facts in the United States case-
in-chief, in cross-examination of Mr. Evans or of any of his
witnesses, or in rebuttal of any testimony introduced by him or on
his behalf. Mr. Evans knowingly and voluntarily waives, see United
States v. Mezzanatto, 513 U.S. 196 (1995), any right he has
pursuant to Fed. R. Evid. 410 that would prohibit such use of the
Stipulation of Facts. If the Court does not accept the plea
agreement through no fault of the defendant, or the Court declares
the agreement void due to a breach of its terms by the United
States, the Stipulation of Facts cannot be used by the United
States.

 

The United States and Mr. Evans understand and acknowledge
that the Court is not bound by the Stipulation of Facts and that
if some or all of the Stipulation of Facts is not accepted by the
Court, the parties will not have the right to withdraw from the
plea agreement.

11. AGREEMENT ON SENTENCING GUIDELINES. Based on the
foregoing Stipulation of Facts, the United States and Mr. Evans
agree that the following provisions of the United States Sentencing
Guidelines apply to this case.

USSG §2K2.1

 

Base offense level 12
Number of firearms + 4
Adjusted offense level 16

The United States and Mr. Evans acknowledge and understand
that the Court and the Probation Office are not bound by the

by oO
ff rene
GG te
Defendant’s

Initials

 
Michael Payne, Esquire
November 25, 2019 Re: James Evans
Page 6

parties' calculation of the United States Sentencing Guidelines
set forth above and that the parties shall not have the right to
withdraw from the plea agreement due to a disagreement with the
Court's calculation of the appropriate guideline range.

11. WAIVER OF APPEAL AND COLLATERAL ATTACK. Mr. Evans
knowingly and voluntarily waives the right to seek appellate review
of his conviction and of any sentence of imprisonment, fine or
term of supervised release imposed by the District Court, or the
manner in which the sentence was determined, on any ground
whatsoever, including any ground set forth in 18 U.S.C. § 3742, so
long as that sentence of imprisonment, fine or term of supervised
release is below or within the Sentencing Guideline range
corresponding to offense level 16 , regardless of criminal history
category. Mr. Evans also knowingly and voluntarily waives any right
to seek appellate review of any claim or argument that (1) the
statute of conviction 18 U.S.C. §§ 922(u), 924(1)(1), and 2 is
unconstitutional, and (2) Mr. Evans’ conduct set forth in the
Stipulation of Facts (Plea Agreement Exhibit A) does not fall
within the scope of the 18 U.S.C. §§ 922(u), 924(1) (1), and 2.

The United States also waives its right to seek appellate
review of any sentence of imprisonment or fine imposed by the
District Court, or the manner in which the sentence was determined,
on any ground whatsoever including any ground set forth in 18
U.S.C. § 3742, so long as that sentence of imprisonment or fine is
within or above the Sentencing Guideline range corresponding to
offense level 13 , regardless of criminal history category.

Mr. Evans also knowingly and voluntarily waives the right to
challenge his guilty plea and his conviction resulting from this
plea agreement, and any sentence imposed for the conviction, in
any collateral attack, including but not limited to a motion
brought under 28 U.S.C. § 2255.

The waivers noted above shall not apply to a post-conviction
collateral attack or direct appeal based on a claim of ineffective
assistance of counsel.

 

Defendant’s
Initials
Michael Payne, Esquire
November 25, 2019 Re: James Evans
Page 7

12. WAIVER OF FOIA AND PRIVACY RIGHT. Mr. Evans knowingly
and voluntarily waives all rights, whether asserted directly or by
a representative, to request or receive from any department or
agency of the United States any records pertaining to the
investigation or prosecution of this case, including without any
limitation any records that may be sought under the Freedom of
Information Act (FOIA), 5 U.S.C. § 552, or the Privacy Act of 1974,
5 U.S.C. § 552a, following final disposition.

13. FINAL DISPOSITION. The matter of sentencing is within
the sole discretion of the Court. The United States has made no
representations or promises as to a specific sentence. The United
States reserves the right to:

(a) Inform the Probation Office and the Court of all relevant
facts and conduct;

(bo) Present evidence and argument relevant to the factors
enumerated in 18 U.S.C. § 3553(a);

(c). Respond to questions raised by the Court;

(d) Correct inaccuracies or inadequacies in the presentence
report;

(e) Respond to statements made to the Court by or on behalf
of Mr. Evans;

(f£) Advise the Court concerning the nature and extent of Mr.
Evans’s cooperation; and

(g) Address the Court regarding the issue of Mr. Evans’s
acceptance of responsibility.

14. VOIDING OF AGREEMENT. If either the United States or
Mr. Evans violates the terms of this agreement, the other party
will have the right to void this agreement. If the Court refuses

/
A

A a } (
I i i
oO [A

Defendant’ s
Initials
Michael Payne, Esquire
November 25, 2019 Re: James Evans
Page 8

to accept this agreement, it shall be void.

15. ENTIRETY OF AGREEMENT. This written agreement
constitutes the entire agreement between the United States and Mr.
Evans in this matter. There are no agreements, understandings or
recommendations as to any other pending or future charges against
Mr. Evans in any Court other than the United States District Court
for the Southern District of West Virginia.

Acknowledged and agreed to on behalf of the United States:

MICHAEL B. STUART
United States Attorney

 

By:
HUA‘C. HANKS
ssistant United States Attorney

JCH/ajc

= en

file
NTE a eee eee

Defendant’s
Initials
Michael Payne, Esquire
November 25, 2019 Re: James Evans
Page 9

I hereby acknowledge by my initials at the bottom of each of the
foregoing pages and by my signature on the last page of this 8-
page agreement that I have read and carefully discussed every part
of it with my attorney, that I understand the terms of this
agreement, and that I voluntarily agree to those terms and
conditions set forth in the agreement. I further acknowledge that
my attorney has advised me of my rights, possible defenses, the
Sentencing Guideline provisions, and the consequences of entering
into this agreement, that no promises or inducements have been
made to me other than those in this agreement, and that no one has
threatened me or forced me in any way to enter into this agreement.
Finally, I am satisfied with the representation of my attorney in
this matter.

 

 

) / , 4 a —:
/ ey) 2 f e Z / ) —_ — of
CLIVE), —§$e SF ALETO (FOZ £C
James Evans Date Signed
Defendant __ —)

   

Zs

   
 
   

 

JA) ~ fP-S®8@
7 of “Lf! / f

 

4 G a & 4 . AF & FS ee -
Michael Payne, Esquir Date Signed
Counsel for Defendant

 

 

7
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

UNITED STATES OF AMERICA

Vv. CRIMINAL NO. 2:19-cr-00267

JAMES EVANS

STIPULATION OF FACTS

 

The United States and JAMES EVANS (hereafter, “I”) stipulate
and agree that the facts comprising the offense of conviction (the
Indictment in the Southern District of West Virginia, Criminal No.
2:19-cr-00267 and the relevant conduct for that offense, includes
the following:

1. On April 7, 2014 I participated in the theft of
approximately 23 firearms from Old and New Sports located in
Ravenswood, Jackson County, West Virginia and within the Southern
District of West Virginia. I rode to Old and New Sports in Rebecca
Sellers’ vehicle that was driven by Destiny Moore. We were
accompanied by a minor who was not charged in the indictment. The
minor and I broke into the store and stole the firearms.

2. I agree with the United States that Old and New Sports
is a federally licensed firearms dealer.

3. I agree that the firearms taken from Old and New sports
were firearms as defined in 18 U.S.C. § 921(a)(3) and that each of
them had been shipped and transported in interstate commerce.

This Stipulation of Facts does not contain each and every
fact known to defendant and to the United States concerning his
involvement and the involvement of others in the charges set forth
in the Indictment.

PLEA AGREEMENT EXHIBIT A
Stipulated and agreed

a

JAMES EVANS
Defendant

  

SY fbr Le

  

to:

-/- }

Date

 

Te Cie PAYNE, ESOUIRE
Counsel for Defendant

wg

nesta

nosigton a as States Attorney

LAf- iF
Date

BLM S

Date

PLEA AGREEMENT EXHIBIT A

2
